PER CURIAM.
Our earlier affirmance on rehearing of the trial court’s dismissal of the plaintiff’s complaint,1 see Brickell Place Association v. Cheezem Development Corp., 452 So.2d 1002 (Fla. 3d DCA 1984) (on rehearing), brought to an end the trial court’s jurisdiction to consider the plaintiff’s motion to amend the complaint. See Mackin v. Applestein, 404 So.2d 789 (Fla. 3d DCA 1981); Marans v. Stang, 124 So.2d 891 (Fla. 3d DCA 1960). Accordingly, the trial court’s order denying the plaintiff’s motion to amend its complaint, being eminently correct, is
Affirmed.

. A panel of this court initially reversed the trial court’s order of dismissal, see Brickell Place Association v. Cheezem Development Corp. (Fla. 3d DCA 1984) (Case no. 82-1631, opinion filed March 6, 1984) [9 F.L.W. 565], but affirmed upon rehearing in light of the intervening decision of the Supreme Court of Florida in Dania Jai-Alai Palace, Inc. v. Sykes, 450 So.2d 1114 (Fla.1984). If the plaintiff, as it now contends, believed that its complaint set forth a cause of action under the rule reannounced in Sykes, it was afforded the opportunity to seek and could have sought rehearing of our decision on rehearing.